Case 2:20-cv-00677-WSS Document 48-5 Filed 07/16/20 Page 1 of 4

 

COMMONWEALTH OF PENNSYLVANIA
OFFICE OF THE GOVERNOR

ORDER OF
THE GOVERNOR OF THE COMMONWEALTH OF PENNSYLVANIA
DIRECTING TARGETED MITIGATION MEASURES

WHEREAS, the World Health Organization and the Centers for Disease Control and
Prevention declared the coronavirus disease 2019 (“COVID-19”) a pandemic; and

WHEREAS, the COVID-19 pandemic has created a national emergency in the United States of
America; and

WHEREAS, pursuant to section 7301(a) of the Emergency Management Services Code, 35 Pa.
C.S. § 7301(a), Iam charged with the responsibility to address dangers facing the Commonwealth
of Pennsylvania (“Commonwealth”) that result from disasters; and

WHEREAS, on March 6, 2020, pursuant to section 7301(c) of the Emergency Management
Services Code, 35 Pa. C.S. § 7301(c), I proclaimed the existence of a disaster emergency throughout
the Commonwealth as a result of COVID-19, and further extended the disaster emergency by
Amendment on June 3, 2020; and

WHEREAS, in executing the extraordinary responsibility outlined above, I am authorized
during a disaster emergency to issue, amend and rescind executive orders, proclamations and
regulations and those directives shall have the force and effect of law pursuant to 35 Pa. C.S. §
7301(b); and

WHEREAS, in addition to the authorities to which I am granted by law, my Secretary of Health
has the authority to determine and employ the most efficient and practical means for the prevention
and suppression of disease pursuant to 71 P.S. § 532(a) and 71 P.S. § 1403(a); and

WHEREAS, these means include isolation, quarantine, and any other control measure
needed pursuant to 35 P.S. § 521.5; and

WHEREAS, I previously issued an Order closing all businesses that are not life sustaining in
the Commonwealth; see Order of March 19, 2020, as amended; and

WHEREAS, I previously issued an Order directing all individuals in Pennsylvania to stay
at home; see Order of April 1, 2020, as amended; and

WHEREAS, while the Commonwealth’s mitigation efforts to date have helped curtail the
spread of COVID-19 without overwhelming medical resources, the number of positive cases
continues to rise; and

WHEREAS, as of July 15, 2020, the Commonwealth has 97,665 positive cases of COVID-
Case 2:20-cv-00677-WSS Document 48-5 Filed 07/16/20 Page 2 of 4

WHEREAS, in addition to my general powers, during a disaster emergency I am authorized
specifically to:

I) suspend any regulatory statute prescribing the procedures for conduct of Commonwealth
business, or the orders, rules or regulations of any Commonwealth agency if strict
compliance with the provisions of any statute, order, rule or regulation would in any way
prevent, hinder or delay necessary action in coping with the emergency;

2) utilize all resources of the Commonwealth and each political subdivision as
reasonably necessary;

3) transfer the direction, personnel, or functions of Commonwealth agencies or units thereof
for performing or facilitating emergency services;

4) commandeer any private or public property if necessary to cope with the disaster;

5) direct and compel the evacuation of all or part of the population from any stricken or
threatened area;

6) prescribe routes and modes of transportation and destinations;

7) control ingress and egress to and from a disaster area and the movement of persons within
the area and the occupancy of premises therein;

8) suspend or limit the sale, dispensing, or transportation of alcoholic beverages, firearms,
explosives, and combustibles.

35 Pa. CS. § 7301(f).

NOW THEREFORE, pursuant to the authority vested in me and my Administration by the laws
of the Commonwealth of Pennsylvania, I do hereby ORDER and PROCLAIM as follows:

Section I: Businesses in the retail food services industry, including bars, restaurants, and private
catered events

A. Bars

All bars are prohibited from conducting operations unless they offer sit-down, dine-in
meals or take-out sales of alcoholic beverages. Alcohol only can be served for on-premises
consumption when in the same transaction as a meal. All service must be at a table or booth; bar
service is prohibited. Take-out sales of alcohol for the purposes of off-site consumption are
permitted subject to any limitations or restrictions imposed by Pennsylvania law. For purposes of
this Order, occupancy requirements shall be the following:

i. Limited to 25% of stated fire code maximum occupancy for indoor dining.
ii. A discrete indoor event or gathering within a bar is limited to 25 persons.

B. Restaurants & Private Catered Events

i. The Guidance for Businesses in the Restaurant Industry Permitted to Operate During
the COVID-19 Disaster Emergency to Ensure the Safety and Health of Employees and
the Public, dated May 27, 2020, as updated June 17, 2020 (the “Guidance”), is
incorporated herein by reference, with the exception of occupancy requirements. For

wewcsten nan nd ANS Mee cs en Rane ee Boe on wefan cee needs ALLL 2 ak. TE K-82
Case 2:20-cv-00677-WSS Document 48-5 Filed 07/16/20 Page 3 of 4

a. Non-bar seating in outdoor areas (i.e., tables or counter seats that do not line up to
a bar or food service area) may be used for customer seating.

b. Customers being served must be seated at a table.
c. The maximum occupancy limit includes staff.

lil. Social distancing, masking, and other mitigation measures must be employed to protect
workers and patrons.

iv. Alcohol only can be served for on-premises consumption when in the same transaction
as a meal. Take-out sales of alcohol for the purposes of off-site consumption are
permitted subject to any limitations or restrictions imposed by Pennsylvania law.

Section 2: Nightclubs

All nightclubs, as defined by the Clean Indoor Air Act, 35 P.S. § 637.2, are prohibited from
conducting operations.

Section 3: Events and gatherings other than those in businesses in the retail food services industry
addressed by Section 1

A, Indoor events and gatherings of more than 25 persons are prohibited.

B. Outdoor events and gatherings of more than 250 persons are prohibited.
C. For the purposes of this Order, “event and gathering” is defined as:

A temporary grouping of individuals for defined purposes, that takes place over a limited
timeframe, such as hours or days. For example, events and gatherings include fairs,
festivals, concerts, or shows and groupings that occur within larger, more permanent
businesses, such as shows or performances within amusement parks, individual showings of
movies on a single screen/auditorium within a multiplex, business meetings or conferences,
or each party or reception within a multi-room venue.

The term does not include a discrete event or gathering in a business in the retail food
services industry addressed by Section 1.

D. The maximum occupancy limit includes staff.
Section 4: Teleworking

Unless not possible, all businesses are required to conduct their operations in whole or in
part remotely through individual teleworking of their employees in the jurisdiction or jurisdictions
in which they do business Where telework is not possible, employees may conduct in-person
business operations, provided that the businesses fully comply with all substantive aspects of: the
Order of the Secretary ofthe Pennsylvania Department — of Health Directing
Building Safety Measures, issued April 5, 2020; the Order of the Secretary of the Pennsylvania
Department of Health Directing Business Safety Measures (to keep employees and customers safe),
issued April 15, 2020; and all existing and future applicable guidance issued by my Administration,
the Department of Health and the Centers for Disease Control and Prevention.

~ « - = om nn awn oe
Case 2:20-cv-00677-WSS Document 48-5 Filed 07/16/20 Page 4 of 4

Section 6: Other Orders

Any provisions of the my prior Order for the Continued Reopening of the Commonwealth,
dated May 27, 2020, and of the Order for a Limited Opening of Businesses, Lifting of Stay Home
Requirements and Continued Aggressive Mitigation Efforts, effective May 8, 2020, that are in
conflict with this Order are hereby superseded.

Section 7: Enforcement

Enforcement of this Order will begin on the effective date. All Commonwealth agencies
involved in the licensing or inspection of any of the above-described facilities are directed to increase
their enforcement efforts to ensure compliance with these critical mitigation measures. All local
officials currently involved or able to be involved in the Commonwealth’s enforcement efforts are
called upon to enforce these critical mitigation measures.

Section 8: Effective Date

This order shall take effect at 12:01 a.m. on July 16, 2020, and continue until further notice.

GIVEN under my hand and the Seal of the Governor,
at the city of Harrisburg, on this fifteenth day of July
two thousand twenty, the year of the commonwealth
the two hundred and forty-fifth.

yrou W

TOM WOLF
Governor

 
